Citation Nr: 0529117	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
January 1986 to August 1999.  The veteran retired from active 
duty in August 1999 with more than 20 years of active duty 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

The record raises the issue of entitlement to an increased 
evaluation for tinnitus.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

The veteran does not currently demonstrate a hearing loss 
disability as that term is defined for VA rating purposes.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R. § 3.159, amended VA's duties to notify and 
to assist a claimant in developing the information and 
evidence necessary to substantiate a claim.  


Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will seek to obtain on the veteran's behalf and which 
information and evidence the claimant is expected to provide.  
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.

In Pelegrini v. Principi, 18 Vet.App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits.    

The RO notified the veteran of the VCAA by letter in March 
2003, which followed the November 2001 adjudication of the 
claim.  The VCAA notice included the type of evidence needed 
to substantiate the claim of service connection, namely: 
evidence of an injury or disease or event, causing an injury 
or disease, during service; evidence of current disability, 
and evidence of a relationship between the current disability 
and the injury or disease or event, causing an injury or 
disease, during service.  The veteran was also informed that 
VA would obtain VA records and records of other Federal 
agencies, and that he could submit private medical records or 
with his authorization VA would attempt to obtain private 
medical records on his behalf.  The RO requested that the 
veteran submit any evidence in his possession that pertained 
to the claim.  The veteran was given an opportunity to 
respond.

In the March 2003 statement of the case the veteran was 
informed of VA's definition of a hearing disability. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice must precede the 
adjudication.  The above described actions of the RO, 
however, cure any error in the timing of the notice because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of his claim and he had the 
opportunity to submit additional argument and evidence.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice), 
and, of Pelegrini (requesting that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim, 38 C.F.R. § 3.159). 

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 and Supp. 2004) authorizes VA to make a decision 
on the claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.

For these reasons, the veteran was not prejudiced by VA's 
delay in providing the VCAA content-complying notice because 
the delay did not affect the essential fairness of the 
adjudication, and no further action is needed to ensure 
compliance with the duty to notify under the VCAA.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  Since the veteran has not identified 
any other evidence and as there is otherwise no additional 
evidence to obtain, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  
 



Factual Background

A review of the service medical records reveals that a 
hearing disability for VA purposes was demonstrated on only 
one occasion in January 1999 during a private audiological 
examination.  That study revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
--
30
LEFT
35
35
30
--
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The assessment was mild to moderate sensorineural hearing 
loss with excellent speech discrimination.  

At no other time, to include the appellant's March 1999 
retirement examination, was a hearing loss disability for VA 
rating purposes demonstrated. 

The April 2000 VA examination indicates that the veteran 
complained of difficulty hearing in both ears.  He had a 
history of noise exposure in the military.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
10
10
LEFT
25
20
20
20
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The diagnosis was hearing within normal limits in both ears.

A May 2003 private audiological evaluation indicates that the 
veteran had minimal bilateral hearing loss.  The veteran 
reported difficulty hearing background noise for the last 20 
to 22 years.  He had a 20 year history of noise exposure.  
There was speech recognition of 88 percent in the right ear, 
and 84 percent in the left ear.  It was indicated that there 
was essentially normal hearing in the right ear, and a 
minimal cochlear loss in the left ear.  The examiner did not 
indicate that the speech recognition test results were 
secured using the Maryland CNC word list.

The May 2004 VA examination indicates that the veteran 
reported difficulty hearing in the presence of background 
noise.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
15
LEFT
25
25
25
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner indicated that the veteran's right and left ear 
hearing loss did not meet the criteria for disability under 
VA regulations.

Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Also, certain chronic diseases, including organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001),  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Id. at 1365.

Analysis

Comparing the VA examination results to the regulatory 
criteria set forth in 38 C.F.R. § 3.385, the Board must 
conclude that the preponderance of the evidence is against a 
finding that the veteran currently suffers from hearing loss 
disability as that term is defined for VA compensation 
purposes.  In the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).

The Board acknowledges that an inservice audiogram in January 
1999 resulted in a finding that the veteran suffered from 
mild to moderate sensorineural hearing loss with excellent 
speech discrimination.  Indeed, the hearing impairment noted 
on that examination met the regulatory definition of hearing 
loss disability for VA compensation purposes as set forth in 
38 C.F.R. § 3.385.  Additionally, a May 2003 private 
audiological examination indicates that while the veteran had 
essentially normal hearing in the right ear and minimal 
cochlear hearing loss in the left ear, his speech recognition 
was reduced to 88 percent in the right ear, and 84 percent in 
the left ear.  

The Board finds, however, that the May 2003 speech 
recognition scores cannot be used in determining whether the 
appellant has a current hearing disability for VA rating 
purposes since there is no evidence that such scores were 
secured using the Maryland CNC word list as is required by 38 
C.F.R. § 3.385.  Moreover, all audiological examinations 
since January 1999 show a hearing impairment that does not 
meet the regulatory definition of hearing loss disability for 
VA compensation purposes at set forth in 38 C.F.R. § 3.385.  
Additionally, none of the in-service audiograms in the 
veteran's service medical records, including the March 1999 
retirement examination, otherwise show that the criteria of 
38 C.F.R. § 3.385 were met.  

Finally, the May 2004 VA examination shows that there is no 
current hearing loss disability for VA compensation purposes.  
The Board is bound by the regulatory definition of hearing 
loss disability for VA compensation purposes.  For these 
reasons, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for 
bilateral hearing loss.  There is evidence unfavorable to the 
claim that the Board finds more persuasive than the favorable 
evidence.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In this case, the 
preponderance of the evidence is against the claim, therefore 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


